An action to recover damages for fraud must be commenced within “the greater of six years from the date the cause of action accrued or two years from the time the plaintiff . . . discovered the fraud, or could with reasonable diligence have discovered it” (CPLR 213 [8]; see CPLR 203 [g]). For the purposes of the discovery rule, a plaintiffs cause of action accrues “at the time the plaintiff ‘possesses knowledge of facts from which the fraud could have been discovered with reasonable diligence’ ” (Oggioni v Oggioni, 46 AD3d 646, 648 [2007], quoting Town of Poughkeepsie v Espie, 41 AD3d 701, 705 [2007]).
Here, the fraud allegedly occurred in June 1999, and the plaintiff possessed knowledge of facts from which he could have discovered it by November 2004. Nevertheless, he did not commence this action until May 2007. Consequently, the Supreme Court properly granted those branches of the defendants’ respective motions which were for summary judgment dismissing the complaint as time-barred.
*585In light of the foregoing, the defendants’ remaining contentions are academic. Fisher, J.E, Covello, Santucci and Balkin, JJ., concur.